—Order unanimously reversed on the law with costs, petition granted, award confirmed and cross motion denied. Memorandum: Supreme Court erred in denying the petition to confirm an arbitration award and in granting respondent’s cross motion to remand for clarification pursuant to CPLR 7511 (c) (see, Matter of Ververs & Schueller Co. [Emory Mach. & Tool Co.], 190 AD2d 1079; Matter of Weiner Co. [Freund Co.] 2 AD2d 341, affd 3 NY2d 806). (Appeal from Order of Supreme Court, Erie County, Gorski, J. —Arbitration.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.